Exhibit 10.2

PLEDGE AGREEMENT

THIS PLEDGE AGREEMENT (this “Pledge Agreement”) dated as of April 24, 2012, is
by the Credit Parties, identified as “Pledgors” on the signature pages hereto
and such other parties as may become Pledgors hereunder after the date hereof
(individually a “Pledgor”, and collectively the “Pledgors”) and BANK OF AMERICA,
N.A., as Collateral Agent (the “Collateral Agent”).

WITNESSETH:

WHEREAS, a credit facility has been established in favor of HSN, INC., a
Delaware corporation (the “Borrower”), pursuant to the terms of that certain
Credit Agreement dated as of the date hereof (as amended, increased, extended,
renewed, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among the Borrower, the Guarantors identified therein, the Lenders
party thereto and Bank of America, N.A., as Administrative Agent and Collateral
Agent;

WHEREAS, it is a condition precedent to the obligations of each Lender to make
its initial Credit Extensions under the Credit Agreement that the Borrower and
the other Pledgors shall have executed and delivered this Pledge Agreement to
the Collateral Agent for the benefit of the holders of the Obligations; and

WHEREAS, each of the Pledgors will receive substantial direct benefits from the
execution, delivery and performance of the Credit Agreement and the other Credit
Documents and is, therefore, willing to enter into this Pledge Agreement.

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Definitions and Interpretive Provisions.

(a) Definitions. Capitalized terms used and not otherwise defined herein shall
have the meanings provided in the Credit Agreement. In addition, the following
terms, which are defined in the UCC, are used herein as so defined: Accession,
Financial Asset, Proceeds and Security. As used herein:

“Credit Agreement” has the meaning provided in the recitals hereto.

“Pledge Agreement” has the meaning provided in the recitals hereto, as the same
may be amended or modified from time to time.

“Pledged Collateral” has the meaning provided in Section 2 hereof.

“Pledged Shares” has the meaning provided in Section 2 hereof.



--------------------------------------------------------------------------------

“Pledgors” has the meaning provided in the recitals hereto, together with their
respective successors and assigns.

“Securities Act” means the Securities Act of 1933, as amended.

“UCC” means the Uniform Commercial Code as in effect in the State of New York
from time to time; provided, however, that, at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of the
Collateral Agent’s and the holders’ of the Obligations security interest in any
item or portion of the Pledged Collateral is governed by the Uniform Commercial
Code as in effect in a jurisdiction other than the State of New York, the term
“UCC” shall mean the Uniform Commercial Code as in effect, at such time, in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or priority and for purposes of definitions relating to such
provisions.

(b) Interpretive Provisions, etc. Each of the terms and provisions of
Section 1.02 of the Credit Agreement (in each case as the same may be amended or
modified as provided therein) are incorporated herein by reference to the same
extent and with the same effect as if fully set forth herein and each reference
therein to “Credit Agreement” shall be deemed to refer to this Pledge Agreement.

2. Pledge and Grant of Security Interest. To secure the prompt payment and
performance in full when due, whether by lapse of time, acceleration, mandatory
prepayment or otherwise, of the Obligations, each Pledgor hereby grants, pledges
and assigns to the Collateral Agent, for the benefit of the holders of the
Obligations, a lien on, continuing security interest in, and a right to set-off
against, any and all right, title and interest of such Pledgor in and to the
following, whether now owned or existing or owned, acquired, or arising
hereafter and wherever located (collectively, the “Pledged Collateral”):

(a) Pledged Shares. (i) One hundred percent (100%) of the issued and outstanding
Capital Stock owned by such Pledgor of each Domestic Subsidiary and
(ii) sixty-five percent (65%) (or if less, the full amount owned by such
Pledgor) of the issued and outstanding Capital Stock of each First-Tier Foreign
Subsidiary, in each case together with the certificates (or other agreements or
instruments), if any, representing such Capital Stock, and all options and other
rights, contractual or otherwise, with respect thereto (collectively, together
with the Capital Stock described in Section 2(b) and 2(c) below, the “Pledged
Shares”), including the following:

(A) all shares, securities, membership interests or other equity interests
representing a dividend on any of the Pledged Shares, or representing a
distribution or return of capital upon or in respect of the Pledged Shares, or
resulting from a stock split, revision, reclassification or other exchange
therefor, and any subscriptions, warrants, rights or options issued to the
holder of, or otherwise in respect of, the Pledged Shares; and

(B) without affecting the obligations of the Pledgors under any provision
prohibiting such action hereunder or under the Credit Agreement, in the event of
any consolidation or merger involving the issuer of any Pledged Shares and in
which such issuer is not the surviving entity, all Capital Stock of the
successor entity formed by or resulting from such consolidation or merger.

 

2



--------------------------------------------------------------------------------

(b) Additional Shares. Following the date hereof, with respect to the formation,
acquisition or other receipt of such interests in any Subsidiary (i) one hundred
percent (100%) of the issued and outstanding Capital Stock of each such Domestic
Subsidiary to the extent owned by such Pledgor and (ii) Capital Stock
representing sixty-five percent (65%) (or if less, the full amount owned by such
Pledgor) of the issued and outstanding Capital Stock of each such First-Tier
Foreign Subsidiary.

(c) Accessions and Proceeds. All Accessions and all Proceeds of any and all of
the foregoing.

Notwithstanding anything to the contrary contained herein, the security
interests granted under this Pledge Agreement shall not extend to, and the
“Pledged Collateral” and the “Pledged Shares” shall not include, (i) Excluded
Property and (ii) any Capital Stock of a Foreign Subsidiary (A) that is not
Capital Stock of a First-Tier Foreign Subsidiary or (B) that is Capital Stock of
a First-Tier Foreign Subsidiary for so long as the granting, pledging or
assigning of such Capital Stock is prohibited by applicable Law.

Without limiting the generality of the foregoing, it is hereby specifically
understood and agreed that a Pledgor may from time to time hereafter deliver
additional Capital Stock to the Collateral Agent as collateral security for the
Obligations. Upon delivery to the Collateral Agent, such additional Capital
Stock shall be deemed to be part of the Pledged Collateral of such Pledgor and
shall be subject to the terms of this Pledge Agreement whether or not Schedule
5(b) is amended to refer to such additional Capital Stock.

3. Security for Obligations. The security interest created hereby in the Pledged
Collateral of each Pledgor constitutes continuing collateral security for all of
the Obligations.

4. Delivery of the Pledged Collateral. Each Pledgor hereby agrees that:

(a) Such Pledgor shall deliver to the Collateral Agent (i) simultaneously with
or prior to the execution and delivery of this Pledge Agreement to the extent
reasonably practical and otherwise within such timeframe following the date
hereof as the Administrative Agent shall agree, all certificates representing
the Pledged Shares of such Pledgor and (ii) within thirty (30) days (or up to
ten (10) (or twenty (20) in the case of a pledge of Capital Stock of a Foreign
Subsidiary) days later if the Administrative Agent or Collateral Agent, each in
its sole discretion, shall agree thereto in writing) of the receipt thereof by
or on behalf of a Pledgor, all other certificates and instruments constituting
Pledged Collateral of a Pledgor. Prior to delivery to the Collateral Agent, all
such certificates and instruments constituting Pledged Collateral of a Pledgor
shall be held in trust by such Pledgor for the benefit of the Collateral Agent
and the holders of the Obligations pursuant hereto. All such certificates shall
be delivered in suitable form for transfer by delivery or shall be accompanied
by duly executed instruments of transfer or assignment in blank, in form
reasonably acceptable to the Collateral Agent.

 

3



--------------------------------------------------------------------------------

(b) Additional Securities. If such Pledgor shall receive by virtue of its being
or having been the owner of any Pledged Collateral, any (i) certificate,
including any certificate representing a dividend or distribution in connection
with any increase or reduction of capital, reclassification, merger,
consolidation, sale of assets, combination of shares or other equity interests,
stock splits, spin-off or split-off, promissory notes or other instruments;
(ii) option or right, whether as an addition to, substitution for, or an
exchange for, any Pledged Collateral or otherwise; (iii) dividends payable in
securities; or (iv) distributions of securities in connection with a partial or
total liquidation, dissolution or reduction of capital, capital surplus or
paid-in surplus, then such Pledgor shall receive such certificate, instrument,
option, right or distribution in trust for the benefit of the Collateral Agent
and the holders of the Obligations, shall, if reasonably possible, segregate it
from such Pledgor’s other property and shall deliver it within forty-five
(45) days (or such later date as the Administrative Agent, in its sole
discretion, shall agree to in writing) of receipt to the Collateral Agent in the
exact form received together with any necessary endorsement and/or appropriate
stock power duly executed in blank, in form reasonably acceptable to the
Collateral Agent, to be held by the Collateral Agent as Pledged Collateral and
as further collateral security for the Obligations.

(c) Financing Statements. Each Pledgor authorizes the Collateral Agent to
prepare and file such UCC or other applicable financing statements as may be
reasonably requested by the Collateral Agent in order to perfect and protect the
security interest created hereby in the Pledged Collateral of such Pledgor.

5. Representations and Warranties. Each Pledgor hereby represents and warrants
to the Collateral Agent, for the benefit of the Collateral Agent and the holders
of the Obligations, that:

(a) Name; Jurisdiction of Organization; Other Information. The exact legal name,
jurisdiction of organization, taxpayer identification number, registered
organization number and mailing address of the chief executive office of each
Pledgor is set forth on Schedule 5(a).

(b) Pledged Shares. As of the date hereof, all of the Pledged Shares owned by
any Pledgor are listed on Schedule 5(b).

(c) Authorization of Pledged Shares. The Pledged Shares are duly authorized and
validly issued, are fully paid and nonassessable and are not subject to the
preemptive rights of any Person.

(d) Title. Each Pledgor is the sole legal and beneficial owner of the Pledged
Collateral of such Pledgor and will at all times, except as otherwise permitted
by the Credit Agreement, be the sole legal and beneficial owner of such Pledged
Collateral free and clear of any Lien, other than Permitted Liens. There exists
no “adverse claim” within the meaning of Section 8-102 of the UCC with respect
to the Pledged Shares of such Pledgor.

(e) Exercising of Rights. Other than as set forth in the Credit Agreement or the
schedules thereto, and except for restrictions and limitations imposed by the
Credit Documents or securities laws generally or otherwise permitted to exist
pursuant to the terms of the Credit Agreement, none of the Pledged Collateral is
or will be subject to any option, right of first

 

4



--------------------------------------------------------------------------------

refusal, shareholders agreement, charter or by-law provisions or contractual
restriction of any nature that might prohibit, impair, delay or otherwise affect
the pledge of such Pledged Collateral hereunder, the sale or disposition thereof
pursuant hereto or the exercise by the Collateral Agent of rights and remedies
hereunder.

(f) Pledgor’s Authority. No authorization, approval or action by, and no notice
or filing with any Governmental Authority or with the issuer of any Pledged
Shares is required either for the pledge made by a Pledgor or for the granting
of the security interest by a Pledgor pursuant to this Pledge Agreement (except
as have been already obtained or made).

(g) Security Interest/Priority. This Pledge Agreement creates a valid security
interest in favor of the Collateral Agent for the benefit of the holders of the
Obligations, in the Pledged Collateral. The delivery to the Collateral Agent of
certificates evidencing the Pledged Collateral, together with duly executed
stock powers in respect thereof, will perfect and establish the first priority
of the Collateral Agent’s security interest in any certificated Pledged
Collateral that constitutes a Security, subject to Permitted Liens of the type
described in subsections (d), (g), (m), (n) and (v) of Section 8.01 of the
Credit Agreement. The filing of appropriate UCC financing statements in the
appropriate filing offices in the jurisdiction of organization of the applicable
Pledgor or obtaining “control” over such interests in accordance with the
provisions of Section 8-106 of the UCC will perfect and establish the first
priority (subject to Permitted Liens of the type described in subsections (d),
(g), (m), (n) and (v) of Section 8.01 of the Credit Agreement) of the Collateral
Agent’s security interest in any uncertificated Pledged Collateral that
constitutes a Security. The filing of appropriate UCC financing statements in
the appropriate filing offices in the jurisdiction of organization of the
applicable Pledgor will perfect and establish the first priority (subject to
Permitted Liens) of the Collateral Agent’s security interest in any Pledged
Collateral that does not constitute a Security. Except as set forth in this
subsection (g), no action is necessary to perfect the security interests granted
by the Pledgors under this Pledge Agreement.

(h) Partnership and Membership Interests. As of the date hereof, none of the
Pledged Shares consisting of partnership or limited liability company interests
(i) is dealt in or traded on a securities exchange or in a securities market,
(ii) except as identified in Schedule 5(b), by its terms expressly provides that
it is a security governed by Article 8 of the UCC, (iii) is an investment
company security or (iv) is held in a securities account.

6. Covenants. Each Pledgor hereby covenants that such Pledgor shall:

(a) Changes in Locations; Changes in Name or Structure. Not, except upon thirty
(30) days’ prior written notice to the Collateral Agent (which time period may
be reduced by the Collateral Agent in its sole discretion by written notice to
such Pledgor) and delivery to the Collateral Agent of (i) all additional
financing statements (executed if necessary for any particular filing
jurisdiction) and other instruments and documents reasonably requested by the
Collateral Agent to maintain the validity, perfection and priority of its
security interests and (ii) a written supplement to the Schedules of this
Agreement:

(A) change its jurisdiction of organization or the location of its chief
executive office or principal place of business from that identified on Schedule
5(a); or

 

5



--------------------------------------------------------------------------------

(B) change its name, identity or corporate or organizational structure to such
an extent that any financing statement filed by the Collateral Agent in
connection with this Pledge Agreement would become seriously misleading under
the UCC.

(b) Defense of Title. Warrant and defend title to and ownership of the Pledged
Collateral of such Pledgor at its own expense against the claims and demands of
all other parties claiming an interest therein, keep the Pledged Collateral free
from all Liens, except for Permitted Liens, and not sell, exchange, transfer,
assign, lease or otherwise dispose of Pledged Collateral of such Pledgor or any
interest therein, except as permitted under the Credit Agreement and the other
Credit Documents.

(c) Further Assurances. Promptly execute and deliver at its expense all further
instruments and documents and take all further action that the Collateral Agent
may reasonably request in order to (i) perfect and protect the security interest
created hereby in the Pledged Collateral of such Pledgor (including any and all
action necessary to satisfy the Collateral Agent that the Collateral Agent has
obtained a perfected security interest in all Pledged Collateral with the
priority required under the Credit Agreement and the other Credit Documents);
(ii) enable the Collateral Agent to exercise and enforce its rights and remedies
hereunder in respect of the Pledged Collateral of such Pledgor; and
(iii) otherwise effect the purposes of this Pledge Agreement, including, if
requested by the Collateral Agent after the occurrence and during the
continuation of an Event of Default, delivering to the Collateral Agent
irrevocable proxies in respect of the Pledged Collateral of such Pledgor.

(d) Issuance or Acquisition of Capital Stock. If such Pledgor shall issue or
acquire any Capital Stock consisting of an interest in a partnership or a
limited liability company that (i) is dealt in or traded on a securities
exchange or in a securities market, (ii) by its terms expressly provides that it
is a security governed by Article 8 of the UCC, is an investment company
security, (iii) is held in a securities account or (iv) constitutes a Security
or a Financial Asset, in each case, such Pledgor shall notify the Collateral
Agent within thirty (30) days (or such later date as the Collateral Agent, in
its sole discretion, shall agree to in writing) of such issuance or acquisition
and execute and deliver, or use its commercially reasonable efforts to cause to
be executed and delivered, to the Collateral Agent such agreements, documents
and instruments as the Collateral Agent may reasonably require to provide the
Collateral Agent with “control” as defined in Section 8-106 of the UCC and to
otherwise effectuate the purposes of this Pledge Agreement.

7. Advances and Performance by Holders of the Obligations. After the occurrence
and during the continuation of an Event of Default, on failure of any Pledgor to
perform any of the covenants and agreements contained herein, the Collateral
Agent may, at its sole option and in its sole discretion, perform the same and
in so doing may expend such sums as the Collateral Agent may reasonably deem
advisable in the performance thereof, including the payment of any insurance
premiums, the payment of any taxes, a payment to obtain a release of a Lien or
potential Lien, expenditures made in defending against any adverse claim and all
other expenditures that the Collateral Agent may make for the protection of the
security hereof or may be compelled to make by operation of law. All such sums
and amounts so expended shall be repayable by the Pledgors on a joint and
several basis (subject to Section 26 hereof) promptly upon timely notice thereof
and demand therefor, shall constitute additional Obligations and shall

 

6



--------------------------------------------------------------------------------

bear interest from the date said amounts are expended at the Default Rate for
Revolving Loans that are Base Rate Loans. No such performance of any covenant or
agreement by the Collateral Agent on behalf of any Pledgor, and no such advance
or expenditure therefor, shall relieve the Pledgors of any default under the
terms of this Pledge Agreement or the other Credit Documents. The Collateral
Agent may make any payment hereby authorized in accordance with any bill,
statement or estimate procured from the appropriate public office or holder of
the claim to be discharged without inquiry into the accuracy of such bill,
statement or estimate or into the validity of any tax assessment, sale,
forfeiture, tax lien, title or claim except to the extent such payment is being
contested in good faith by a Pledgor in appropriate proceedings and against
which adequate reserves are being maintained in accordance with GAAP.

8. Remedies.

(a) General Remedies. Upon the occurrence of an Event of Default and during the
continuation thereof, the Collateral Agent shall have, in addition to the rights
and remedies provided herein, in the Credit Documents, or by Law (including levy
of attachment and garnishment), the rights and remedies of a secured party under
the UCC of the jurisdiction applicable to the affected Pledged Collateral.

(b) Sale of Pledged Collateral. Upon the occurrence of an Event of Default and
during the continuation thereof, without limiting the generality of this
Section 8 and without notice, the Collateral Agent may, in its sole discretion,
sell or otherwise dispose of or realize upon the Pledged Collateral, or any part
thereof, in one or more parcels, at public or private sale, at any exchange or
broker’s board or elsewhere, at such price or prices and on such other terms as
the Collateral Agent may deem commercially reasonable, for cash, credit or for
future delivery or otherwise in accordance with applicable Law. To the extent
permitted by Law, any holder of the Obligations may in such event, bid for the
purchase of such securities. Each Pledgor agrees that, to the extent notice of
sale shall be required by law and has not been waived by such Pledgor, any
requirement of reasonable notice shall be met if notice, specifying the place of
any public sale or the time after which any private sale is to be made, is
personally served on or mailed, postage prepaid, to such Pledgor in accordance
with the notice provisions of Section 11.02 of the Credit Agreement at least ten
(10) days before the time of such sale. The Collateral Agent shall not be
obligated to make any sale of Pledged Collateral of such Pledgor regardless of
notice of sale having been given. The Collateral Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.

(c) Private Sale. Upon the occurrence of an Event of Default and during the
continuation thereof, the Pledgors recognize that the Collateral Agent may deem
it impracticable to effect a public sale of all or any part of the Pledged
Shares or any of the securities constituting Pledged Collateral and that the
Collateral Agent may, therefore, determine to make one or more private sales of
any such Pledged Collateral to a restricted group of purchasers who will be
obligated to agree, among other things, to acquire such Pledged Collateral for
their own account, for investment and not with a view to the distribution or
resale thereof. Each Pledgor acknowledges that any such private sale may be at
prices and on terms less favorable to the seller than the prices and other terms
that might have been obtained at a public sale and, notwithstanding the
foregoing, agrees that such private sale shall be deemed to have been made

 

7



--------------------------------------------------------------------------------

in a commercially reasonable manner and that the Collateral Agent shall have no
obligation to delay sale of any such Pledged Collateral for the period of time
necessary to permit the issuer of such Pledged Collateral to register such
Pledged Collateral for public sale under the Securities Act. Each Pledgor
further acknowledges and agrees that any offer to sell such Pledged Collateral
that has been (i) publicly advertised on a bona fide basis in a newspaper or
other publication of general circulation in the financial community of New York,
New York (to the extent that such offer may be advertised without prior
registration under the Securities Act), or (ii) made privately in the manner
described above shall be deemed to involve a “public sale” under the UCC,
notwithstanding that such sale may not constitute a “public offering” under the
Securities Act, and the Collateral Agent may, in such event, bid for the
purchase of such Pledged Collateral.

(d) Retention of Pledged Collateral. To the extent permitted under applicable
Law, in addition to the rights and remedies hereunder, upon the occurrence of an
Event of Default and during the continuation thereof, the Collateral Agent may,
after providing the notices required by Sections 9-620 and 9-621 of the UCC or
otherwise complying with the requirements of applicable Law of the relevant
jurisdiction, accept or retain all or any portion of the Pledged Collateral in
satisfaction of the Obligations. Unless and until the Collateral Agent shall
have provided such notices, however, the Collateral Agent shall not be deemed to
have accepted or retained any Pledged Collateral in satisfaction of any
Obligations for any reason.

(e) Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Collateral Agent or
the holders of the Obligations are legally entitled, the Pledgors shall be
jointly and severally liable for the deficiency (subject to Section 26 hereof),
together with interest thereon at the Default Rate for Revolving Loans that are
Base Rate Loans, together with reasonable costs of collection and reasonable
attorneys’ fees and disbursements. Any surplus remaining after the full payment
and satisfaction of the Obligations shall be returned to the Pledgors or to
whomsoever a court of competent jurisdiction shall determine to be entitled
thereto.

9. Rights of the Collateral Agent.

(a) Power of Attorney. In addition to other powers of attorney contained herein,
each Pledgor hereby designates and appoints the Collateral Agent, on behalf of
the holders of the Obligations, and each of its designees or agents, as
attorney-in-fact of such Pledgor, irrevocably and with power of substitution,
with authority to take any or all of the following actions upon the occurrence
and during the continuation of an Event of Default:

(i) to demand, collect, settle, compromise and adjust, and give discharges and
releases concerning the Pledged Collateral, all as the Collateral Agent may
reasonably deem appropriate;

(ii) to commence and prosecute any actions at any court for the purposes of
collecting any of the Pledged Collateral and enforcing any other right in
respect thereof;

 

8



--------------------------------------------------------------------------------

(iii) to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Collateral Agent may reasonably
deem appropriate;

(iv) to pay or discharge taxes, liens, security interests or other encumbrances
levied or placed on or threatened against the Pledged Collateral;

(v) to direct any parties liable for any payment in connection with any of the
Pledged Collateral to make payment of any and all monies due and to become due
thereunder directly to the Collateral Agent or as the Collateral Agent shall
direct;

(vi) to receive payment of and receipt for any and all monies, claims, and other
amounts due and to become due at any time in respect of or arising out of any
Pledged Collateral;

(vii) to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Pledged Collateral;

(viii) to execute and deliver all assignments, conveyances, statements,
financing statements, renewal financing statements, security and pledge
agreements, affidavits, notices and other agreements, instruments and documents
that the Collateral Agent may reasonably deem appropriate in order to perfect
and maintain the security interests and liens granted in this Pledge Agreement
and in order to fully consummate all of the transactions contemplated therein;

(ix) to exchange any of the Pledged Collateral or other property upon any
merger, consolidation, reorganization, recapitalization or other readjustment of
the issuer thereof and, in connection therewith, deposit any of the Pledged
Collateral with any committee, depository, transfer agent, registrar or other
designated agency upon such terms as the Collateral Agent may reasonably deem
appropriate;

(x) to vote for a shareholder resolution, or to sign an instrument in writing,
sanctioning the transfer of any or all of the Pledged Collateral into the name
of the Collateral Agent or one or more of the holders of the Obligations or into
the name of any transferee to whom the Pledged Collateral or any part thereof
may be sold pursuant to Section 8 hereof; and

(xi) to do and perform all such other acts and things as the Collateral Agent
may reasonably deem appropriate or convenient in connection with the Pledged
Collateral.

This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Obligations shall remain outstanding and
until all of the commitments relating thereto shall have been terminated. The
Collateral Agent shall be under no duty to exercise or withhold the exercise of
any of the rights, powers, privileges and options expressly or implicitly
granted to the Collateral Agent in this Pledge Agreement, and shall not be
liable for any failure to do so or any delay in doing so. The Collateral Agent
shall not be liable for any act or omission or for any error of judgment or any
mistake of fact or law in its individual capacity or

 

9



--------------------------------------------------------------------------------

its capacity as attorney-in-fact except acts or omissions resulting from its
gross negligence or willful misconduct. This power of attorney is conferred on
the Collateral Agent solely to protect, preserve and realize upon its security
interest in the Pledged Collateral.

(b) Assignment by the Collateral Agent. The Collateral Agent may from time to
time assign the Obligations and any portion thereof and/or the Pledged
Collateral and any portion thereof in connection with its resignation as
Collateral Agent pursuant to Article X of the Credit Agreement, and the assignee
shall be entitled to all of the rights and remedies of the Collateral Agent
under this Pledge Agreement in relation thereto.

(c) The Collateral Agent’s Duty of Care. Other than the exercise of reasonable
care to assure the safe custody of the Pledged Collateral while being held by
the Collateral Agent hereunder, the Collateral Agent shall have no duty or
liability to preserve rights pertaining thereto, it being understood and agreed
that the Pledgors shall be responsible for preservation of all rights in the
Pledged Collateral, and the Collateral Agent shall be relieved of all
responsibility for the Pledged Collateral upon surrendering it or tendering the
surrender of it to the Pledgors. The Collateral Agent shall be deemed to have
exercised reasonable care in the custody and preservation of the Pledged
Collateral in its possession if such Pledged Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords its own property,
which shall be no less than the treatment employed by a reasonable and prudent
agent in the industry, it being understood that the Collateral Agent shall not
have responsibility for (i) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Pledged Collateral, whether or not the Collateral Agent has or is deemed to have
knowledge of such matters, or (ii) taking any necessary steps to preserve rights
against any parties with respect to any of the Pledged Collateral.

(d) Voting Rights in Respect of the Pledged Collateral.

(i) So long as no Event of Default shall have occurred and be continuing, to the
extent permitted by Law, each Pledgor may exercise any and all voting and other
consensual rights pertaining to the Pledged Collateral of such Pledgor or any
part thereof for any purpose not inconsistent with the terms of this Pledge
Agreement or the Credit Agreement; and

(ii) Upon the occurrence and during the continuance of an Event of Default and
following delivery to such Pledgor by the Collateral Agent of notice of its
intent to exercise such rights, all rights of a Pledgor to exercise the voting
and other consensual rights that it would otherwise be entitled to exercise
pursuant to clause (i) of this subsection shall cease and all such rights shall
thereupon become vested in the Collateral Agent, which shall then have the sole
right to exercise such voting and other consensual rights.

(e) Dividend Rights in Respect of the Pledged Collateral.

(i) So long as no Event of Default shall have occurred and be continuing and
subject to Section 4(b) hereof, each Pledgor may receive and retain any and all
dividends (other than stock dividends and other dividends constituting Pledged
Collateral addressed herein) or interest paid in respect of the Pledged
Collateral to the extent they are allowed under the Credit Agreement.

 

10



--------------------------------------------------------------------------------

(ii) Upon the occurrence and during the continuance of an Event of Default and
following delivery to such Pledgor by the Collateral Agent of notice of its
intent to exercise such rights:

(A) all rights of a Pledgor to receive the dividends and interest payments that
it would otherwise be authorized to receive and retain pursuant to clause (i) of
this subsection shall cease and all such rights shall thereupon be vested in the
Collateral Agent, which shall then have the sole right to receive and hold as
Pledged Collateral such dividends and interest payments; and

(B) all dividends and interest payments that are received by a Pledgor contrary
to the provisions of clause (A) of this subsection shall be received in trust
for the benefit of the Collateral Agent and the holders of the Obligations,
shall be segregated from other property or funds of such Pledgor, and shall be
forthwith paid over to the Collateral Agent as Pledged Collateral in the exact
form received, to be held by the Collateral Agent as Pledged Collateral and as
further collateral security for the Obligations.

(f) Cumulative Remedies. The rights, remedies, powers and privileges herein
provided, and provided under each other Credit Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by Law, as
provided in Section 11.03 of the Credit Agreement.

10. Rights of Required Lenders. All rights of the Collateral Agent hereunder, if
not exercised by the Collateral Agent, may be exercised by the Required Lenders.

11. Application of Proceeds. Upon the occurrence and during the continuation of
an Event of Default, any payments in respect of the Obligations and any proceeds
of the Pledged Collateral, when received by the Collateral Agent or any of the
holders of the Obligations in cash or its equivalent, will be applied in
reduction of the Obligations in the order set forth in the Credit Agreement, and
each Pledgor irrevocably waives the right to direct the application of such
payments and proceeds and acknowledges and agrees that the Collateral Agent
shall have the continuing and exclusive right to apply and reapply any and all
such payments and proceeds in the Collateral Agent’s sole discretion,
notwithstanding any entry to the contrary upon any of its books and records.

12. Release of Pledged Collateral. Upon request, the Collateral Agent shall
promptly deliver to the applicable Pledgor (at the Pledgor’s expense)
appropriate release documentation to the extent the release of Pledged
Collateral is permitted under, and on the terms and conditions set forth in, the
Credit Agreement (including without limitation upon any permitted Disposition of
such Collateral and any Collateral Release Event); provided that any such
release, or the substitution of any of the Pledged Collateral for other
Collateral, will not alter, vary or diminish in any way the force, effect, lien,
pledge or security interest of this Pledge Agreement as to any and all Pledged
Collateral not expressly released or substituted, and this Pledge Agreement
shall continue as a first priority lien (subject to Permitted Liens) on any and
all Pledged Collateral not expressly released or substituted.

 

11



--------------------------------------------------------------------------------

13. Costs and Expenses. At all times hereafter, whether or not upon the
occurrence of an Event of Default, the Pledgors agree to promptly pay upon
demand any and all reasonable costs and expenses (including reasonable
attorneys’ fees and disbursements) of the Collateral Agent and the holders of
the Obligations to the extent required under Section 11.04 of the Credit
Agreement. All of the foregoing costs and expenses shall constitute Obligations
hereunder.

14. Continuing Agreement.

(a) This Pledge Agreement shall be a continuing agreement in every respect and
shall remain in full force and effect until the termination of the Aggregate
Commitments and payment in full of all Obligations (other than (A) contingent
indemnification obligations not then due and payable and (B) obligations and
liabilities under Swap Contracts and Treasury Management Agreements not then due
and payable) and the expiration or termination of all Letters of Credit (or if
any Letters of Credit shall remain outstanding, upon the (x) the cash
collateralization of the Outstanding Amount of Letters of Credit on terms
satisfactory to the Administrative Agent and the applicable L/C Issuer (if other
than the Administrative Agent) or (y) the receipt by the applicable L/C Issuer
of a backstop letter of credit on terms satisfactory to the Administrative Agent
and such L/C Issuer (if other than the Administrative Agent)). Upon such payment
and termination and termination (or other satisfaction) of all Letters of
Credit, this Pledge Agreement shall be automatically terminated and the
Collateral Agent shall, upon the request and at the expense of the Pledgors,
forthwith release all of its liens and security interests hereunder, return to
the Pledgors all Certificates and other instruments delivered to the Collateral
Agent hereunder and shall execute and deliver all UCC termination statements
and/or other documents reasonably requested by the Pledgors evidencing such
termination. Notwithstanding the foregoing, all indemnities provided hereunder
shall survive termination of this Pledge Agreement.

(b) This Pledge Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Collateral Agent or any holder of the Obligations as a preference,
fraudulent conveyance or otherwise under any bankruptcy, insolvency or similar
law, all as though such payment had not been made; provided that in the event
payment of all or any part of the Obligations is rescinded or must be restored
or returned, all reasonable costs and expenses (including reasonable attorneys’
fees and disbursements) incurred by the Collateral Agent or any holder of the
Obligations in defending and enforcing such reinstatement shall be deemed to be
included as a part of the Obligations.

15. Amendments and Waivers. This Pledge Agreement and the provisions hereof may
not be amended, waived, modified, changed, discharged or terminated except in
accordance with Section 11.01 of the Credit Agreement.

16. Successors in Interest. This Pledge Agreement shall create a continuing
security interest in the Collateral and shall be binding upon each Pledgor, its
successors and assigns, and shall inure, together with the rights and remedies
of the Collateral Agent and the holders of the Obligations hereunder, to the
benefit of the Collateral Agent and the holders of the Obligations

 

12



--------------------------------------------------------------------------------

and their successors and permitted assigns; provided, however, that none of the
Pledgors may assign its rights or delegate its duties hereunder without the
prior written consent of the Required Lenders under the Credit Agreement (other
than in connection with a transaction permitted by Section 8.04 of the Credit
Agreement).

17. Notices. All notices required or permitted to be given under this Pledge
Agreement shall be given as provided in Section 11.02 of the Credit Agreement.

18. Counterparts. This Pledge Agreement may be executed in any number of
counterparts, each of which where so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. It
shall not be necessary in making proof of this Pledge Agreement to produce or
account for more than one such counterpart.

19. Headings. The headings of the sections and subsections hereof are provided
for convenience only and shall not in any way affect the meaning or construction
of any provision of this Pledge Agreement.

20. Governing Law; Submission to Jurisdiction; Etc. This Pledge Agreement shall
be subject to Section 11.14 of the Credit Agreement, the terms and conditions of
which are incorporated herein by reference.

21. Waiver of Right to Trial by Jury. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH PARTY TO THIS PLEDGE AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL
BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS
PLEDGE AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO THIS PLEDGE AGREEMENT OR ANY OTHER CREDIT DOCUMENT RELATED HERETO, OR
THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS PLEDGE AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO
THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

22. Severability. If any provision of this Pledge Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

23. Entirety. This Pledge Agreement and the other Credit Documents represent the
entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents, any other documents
relating to the Obligations, or the transactions contemplated herein and
therein.

 

13



--------------------------------------------------------------------------------

24. Survival. All representations and warranties of the Pledgors hereunder shall
survive the execution and delivery of this Pledge Agreement and the other Credit
Documents, the delivery of the Notes and the extension of credit thereunder or
in connection therewith.

25. Other Security. To the extent that any of the Obligations are now or
hereafter secured by property other than the Pledged Collateral (including real
and other personal property owned by a Pledgor), or by a guarantee, endorsement
or property of any other Person, then the Collateral Agent shall have the right
to proceed against such other property, guarantee or endorsement upon the
occurrence of any Event of Default, and the Collateral Agent shall have the
right, in its sole discretion, to determine which rights, security, liens,
security interests or remedies the Collateral Agent shall at any time pursue,
relinquish, subordinate, modify or take with respect thereto, without in any way
modifying or affecting any of them or the Obligations or any of the rights of
the Collateral Agent or the holders of the Obligations under this Pledge
Agreement, under any of the other Credit Documents or under any other document
relating to the Obligations.

26. Joint and Several Obligations of Pledgors.

(a) Subject to subsection (c) of this Section 26, each of the Pledgors is
accepting joint and several liability hereunder in consideration of the
financial accommodation to be provided by the holders of the Obligations, for
the mutual benefit, directly and indirectly, of each of the Pledgors and in
consideration of the undertakings of each of the Pledgors to accept joint and
several liability for the obligations of each of them.

(b) Subject to subsection (c) of this Section 26, each of the Pledgors jointly
and severally hereby irrevocably and unconditionally accepts, not merely as a
surety but also as a co-debtor, joint and several liability with the other
Pledgors with respect to the payment and performance of all of the Obligations
arising under this Pledge Agreement and the other Credit Documents, it being the
intention of the parties hereto that all the Obligations shall be the joint and
several obligations of each of the Pledgors without preferences or distinction
among them.

(c) Notwithstanding any provision to the contrary contained herein or in any
other of the Credit Documents, the obligations of each Pledgor that is a
Guarantor under the Credit Agreement and the other Credit Documents shall be
limited to an aggregate amount equal to the largest amount that would not render
such obligations subject to avoidance under Section 548 of the Bankruptcy Code
of the United States or any other applicable Debtor Relief Law (including any
comparable provisions of any applicable state law).

27. Joinder of Additional Pledgors. The Pledgors shall cause each Subsidiary of
the Borrower which, from time to time, after the date hereof shall be required
to pledge any Pledged Collateral to the Collateral Agent for the benefit of the
holders of Obligations pursuant to the provisions of the Credit Agreement, to
execute and deliver to the Collateral Agent a Pledge Agreement Joinder Agreement
substantially in the form of Exhibit A hereto and, upon such execution and
delivery, such Subsidiary shall constitute a “Pledgor” for all purposes
hereunder

 

14



--------------------------------------------------------------------------------

with the same force and effect as if originally named as a Pledgor herein. The
execution and delivery of such Pledge Agreement Joinder Agreement shall not
require the consent of any Pledgor hereunder. The rights and obligations of each
Pledgor hereunder shall remain in full force and effect notwithstanding the
addition of any new Pledgor as a party to this Agreement.

28. Instruction to Issuers. Each Pledgor hereby authorizes and instructs each
issuer of Pledged Shares that are “Securities” within the meaning of Article 8
of the UCC and each such issuer by its execution hereof agrees to comply with
any instruction received by it from the Collateral Agent in writing that
(i) states that an Event of Default has occurred and is continuing and (ii) is
otherwise in accordance with the terms of this Pledge Agreement, without any
other or further instructions from such Pledgor, and each Pledgor agrees that
each such issuer shall be fully protected in so complying following receipt of
such notice and prior to notice from the Collateral Agent that such Event of
Default is no longer continuing. Each Pledgor further covenants and agrees that
it will cause each issuer of Pledged Shares that are “Securities” within the
meaning of Article 8 of the UCC, and that are not represented by certificates
that have been delivered to Collateral Agent, to execute this Pledge Agreement
for the purposes of this Section 28.

29. Certain FCC Matters. Notwithstanding any provision to the contrary contained
herein, in any other of the Credit Documents, Swap Contracts or other documents
relating to the Obligations, the parties hereby acknowledge that any security
interest in the Pledged Collateral granted hereunder, or in any other Credit
Document, to the extent it relates to any of the FCC Licenses, is granted only
to the extent permitted by applicable Law.

Notwithstanding any provision to the contrary contained herein, in any other of
the Credit Documents, Swap Contracts or other documents relating to the
Obligations, no action shall be taken hereunder or thereunder by the
Administrative Agent, Collateral Agent or any Lender with respect to any item of
Pledged Collateral subject to restrictions under Communications Law unless and
until all applicable requirements (if any) of the FCC under the Communications
Laws, as well as any other federal, state or local laws, rules and regulations
of other regulatory or governmental bodies applicable to or having jurisdiction
over the applicable Pledgor have been satisfied with respect to such action and
there shall have been obtained such consents, approvals and authorizations (if
any) as may be required to be obtained from the FCC and any other Governmental
Authority under the terms of any FCC License or similar operating right held by
such Pledgor. Without limiting the generality of the foregoing, the
Administrative Agent, the Collateral Agent and the Lenders hereby agree that
(a) voting and consensual rights in the ownership interests of any Credit Party
holding or controlling any FCC Licenses will remain with the holders of such
voting and consensual rights upon and following the occurrence of an Event of
Default unless and until any required prior approvals of the FCC to the transfer
of such voting and consensual rights shall have been obtained, (b) upon the
occurrence of any Event of Default and foreclosure of such interests the
Administrative Agent or Collateral Agent, as the case may be, shall determine
whether there may be a private or public sale of such interests, and (c) prior
to the exercise of such voting or consensual rights by the purchaser at any such
sale, the prior consent of the FCC pursuant to 47 U.S.C. § 310(d) shall be
obtained if required. It is the intention of the parties hereto that the Liens
in favor of the Collateral Agent on the Pledged Collateral shall in all relevant
aspects be subject to and governed by such statutes, rules and regulations and
that nothing in this Pledge Agreement shall be construed to diminish the control

 

15



--------------------------------------------------------------------------------

exercised by the applicable Pledgor except in accordance with the provisions of
such statutory requirements, rules and regulations. Each Pledgor agrees that, if
an Event of Default shall have occurred and be continuing, upon request from
time to time by the Administrative Agent or the Collateral Agent, such Pledgor
will use its reasonable best efforts to obtain any governmental, regulatory or
third party consents, approvals or authorizations referred to in this
Section 28, which such efforts shall include, without limitation, the
preparation, execution and filing with the FCC of (or causing to be prepared,
signed and filed with the FCC) any applications for consent to the assignment of
any FCC Licenses, or to the transfer of control of the Pledgor holding or
controlling any FCC Licenses, required to be signed by the applicable Pledgor
which are, in the Administrative Agent’s or Collateral Agent’s reasonable
determination, necessary, appropriate or desirable under the FCC’s rules and
regulations for approval of any sale or transfer of any of the voting or
consensual rights or the assets of the Pledgor holding or controlling any FCC
Licenses, or any transfer of control in respect of any FCC License held or
controlled by the applicable Pledgor.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

16



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Pledge Agreement to
be duly executed and delivered as of the date first above written.

 

HSN, INC., as Pledgor By:  

/s/ Gregory J. Henchel

  Gregory J. Henchel   Executive Vice President, General Counsel and Secretary
CINMAR, LLC, as Pledgor By:  

/s/ Gregory J. Henchel

  Gregory J. Henchel   Vice President and Assistant Secretary

 

CORNERSTONE BRANDS, INC., as Pledgor By:  

/s/ Gregory J. Henchel

  Gregory J. Henchel   Vice President, General Counsel and Assistant Secretary
CORNERSTONE SERVICES, INC., as Pledgor By:  

/s/ Gregory J. Henchel

  Gregory J. Henchel   Vice President, General Counsel and Assistant Secretary

 

HSN, Inc.

Pledge Agreement (2012)

Signature Page



--------------------------------------------------------------------------------

HSNI, LLC., as Pledgor By:  

/s/ Gregory J. Henchel

  Gregory J. Henchel   Executive Vice President, General Counsel and Assistant
Secretary THE CORNERSTONE BRANDS GROUP, INC., as Pledgor By:  

/s/ Gregory J. Henchel

  Gregory J. Henchel   Vice President, General Counsel and Assistant Secretary

 

THE CORNERSTONE HOLDINGS GROUP, INC., as Pledgor By:  

/s/ Gregory J. Henchel

  Gregory J. Henchel   Vice President, General Counsel and Assistant Secretary
THE TERRITORY AHEAD, INC., as Pledgor By:  

/s/ Gregory J. Henchel

  Gregory J. Henchel   Vice President, General Counsel and Assistant Secretary

 

VENTANA TELEVISION HOLDINGS, INC., as Pledgor By:  

/s/ Gregory J. Henchel

  Gregory J. Henchel   Vice President and Assistant Secretary

 

HSN, Inc.

Pledge Agreement (2012)

Signature Page



--------------------------------------------------------------------------------

Agreed and accepted, as of the date first above written.

 

BANK OF AMERICA, N.A.,

as Collateral Agent

By:  

/s/ Maurice Washington

Name:  

Maurice Washington

Title:  

Vice President

[Signature Page to Pledge Agreement]



--------------------------------------------------------------------------------

Each of the undersigned issuers of Pledged Shares has duly executed this Pledge
Agreement as of the date first above written for purposes of Section 28 above.

 

CINMAR, LLC By:  

/s/ Gregory J. Henchel

Name:   Gregory J. Henchel Title:   Vice President and   Assistant Secretary
H.O.T. NETWORKS HOLDINGS (DELAWARE) LLC By:  

/s/ Gregory J. Henchel

Name:   Gregory J. Henchel Title:   Vice President and Secretary HSNI, LLC By:  

/s/ Gregory J. Henchel

Name:   Gregory J. Henchel Title:   Executive Vice President,   General Counsel
and Secretary INGENIOUS DESIGNS LLC By:  

/s/ Gregory J. Henchel

Name:   Gregory J. Henchel Title:   Vice President and Secretary

[Signature Page to Pledge Agreement]